DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 4-7, 10-12, 14-17 and 20 is/are rejected under 35 U.S.C. 102(a) (2) as being anticipated by Agassy et al. U.S. Patent Publication No. 2017/0231534 (hereafter Agassy).
Consider claim 11, Agassy teaches an electronic device (Figure 7, 700) comprising: a fingerprint sensor [0032]; a presence sensor ([0032], estimate a background energy without the finger being present on the plate); a memory; and a processor configured to (Figure 7, memory 740 and processors): determine whether an object is interacting with the fingerprint sensor using a presence sensor (Figures 2a-b, background image. Applicant’s disclosure mention in [0066], background image referred to as darkfield. [0032], estimate a background energy without the finger being present on the plate. Thus, Agassy knows when a finger is present on the platen. Thus, the unit capable of sensing ; determine that a darkfield candidate image can be captured at the fingerprint sensor provided an object is not interacting with the fingerprint sensor ([0032], background) wherein the darkfield candidate image is an image absent an object interacting with the fingerprint sensor ([0032], without finger); determine whether to capture a darkfield candidate image at the fingerprint sensor based at least in part on determining that a darkfield candidate image can be captured at the fingerprint sensor ([0032], without finger); and capture the darkfield candidate image at the fingerprint sensor responsive to making a determination to capture the darkfield candidate image [0032].

Consider claim 12, Agassy teaches all the limitations of claim 11. In addition, Agassy teaches the processor is further configured to: update a darkfield estimate with the darkfield candidate image ([0033], acquision time delay and transmitter frequency in accordance with a variation of a current temperature from a reference temperature from which an initial background estimation and an initial ultrasound transmitter frequency are determined. In block 214 and figure 2b, the ultrasonic sensor array of the ultrasonic fingerprint sensor may be configured to acquire background image information (update) based on the acquisition time delay and the ultrasonic transmitter frequency).

Consider claim 14, Agassy teaches all the limitations of claim 12. In addition, Agassy teaches wherein the processor is further configured to: merge the darkfield candidate image with the darkfield estimate (In block 214 and figure 2b, the ultrasonic sensor array of the ultrasonic fingerprint sensor may be configured to acquire background image information based on (merge) the acquisition time delay and the ultrasonic transmitter frequency).

Consider claim 15, Agassy teaches all the limitations of claim 11. In addition, Agassy teaches the processor is further configured to: generate an object lifting signal when it is determined the object is no longer interacting with the fingerprint sensor ([0032], background without the finger being present on the platen).

Consider claim 16, Agassy teaches all the limitations of claim 15. In addition, Agassy teaches the processor is further configured to: responsive to generation of the object lifting signal, making the determination that a darkfield candidate image can be captured at the fingerprint sensor ([0032], background image and without the finger being present on the platen).

Consider claim 17, Agassy teaches all the limitations of claim 11. In addition, Agassy teaches the processor is further configured to: determine that a darkfield candidate image cannot be captured at the fingerprint sensor provided an object is interacting with the fingerprint sensor as determined by the presence sensor ([0032], the controller of the ultrasonic fingerprint sensor may be configured to estimate a background energy received by the ultrasonic sensor array without the finger being present on the platen, and thus the background estimation requires finger being no present on the platen).
Consider claim 1, it includes the limitations of claim 11 and thus rejected by the same reasoning.

Consider claim 2, it includes the limitations of claim 12 and thus rejected by the same reasoning.

Consider claim 4, it includes the limitations of claim 14 and thus rejected by the same reasoning.

Consider claim 5, it includes the limitations of claim 15 and thus rejected by the same reasoning.

Consider claim 6, it includes the limitations of claim 16 and thus rejected by the same reasoning.

Consider claim 7, it includes the limitations of claim 17 and thus rejected by the same reasoning.

Consider claim 10, Agassy teaches all the limitations of claim 1. In addition, Agassy teaches the determination to capture the darkfield candidate image is also based at least in part on making a determination that a minimum amount of time has passed since a most recent darkfield candidate image capture (Figure 2b and [0033], acquisition time delay from an initial background estimation).

Consider claim 20, it includes the limitations of claim 1 and thus rejected by the same reasoning.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3, 8, 9, 13, 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Agassy as applied to claims 11-12 above, and further in view of Jung et al. U.S. Patent Publication No. 2019/0340455 (hereinafter Jung).
Consider claim 13, Agassy teaches all the limitations of claim 12.
Agassy does not appear to specifically disclose the processor is further configured to: capture an image comprising the object responsive to detecting an object interacting with the fingerprint sensor; and correct the image using the darkfield estimate.
However, in a related field of endeavor, Jung relates to processing a distortion of a fingerprint image (abstract) and further teaches the processor is further configured to: capture an image comprising the object responsive to detecting an object interacting with the fingerprint sensor ([0154] and figure 9, image while the user’s finger contacts the fingerprint); and correct the image using the darkfield estimate time ([0164], processor may store the generated making image in the memory. [0164], processor may update the pre-stored making image using the masking image generated in operation 930 (see also figure 9). Processor may compare non-masking pixels of the pre-stored masking image with masking pixels of the generated masking image and update some of the nonmasking pixels of the pre-stored masking image to be masking pixels. Figure 10, 1041 and [0165], identify contaminant (and thus correct)).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to capture an image with an object and correct as taught by Jung with the benefit the processor may identify the contaminated pixel using the pre-stored masking image that has been sufficiently updated as suggested by Jung in [0166].

Consider claim 18, Agassy teaches all the limitations of claim 11.
Agassy does not appear to specifically disclose the presence sensor is integrated within the fingerprint sensor.
However, Jung teaches the presence sensor is integrated within the fingerprint sensor ([0072] refers to display-integrated fingerprint sensor, and further refers to capacitive, optical and ultrasound type).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date to provide an integrated fingerprint sensor such as optical type sensor, capacitive-type sensor and ultrasound type sensor with the benefit that the optical type is a type for capturing the surface of a finger through a photodiode and acquiring a fingerprint image. The capacitive type is a type for acquiring a fingerprint image on the basis of the principle whereby a portion (ridge) of the fingerprint contacting the electrode is detected and a portion (valley) of the fingerprint that does not contact the electrode is not detected. The ultrasound type is a type for generating ultrasound waves on the basis of the piezo principle and acquiring a fingerprint image using a path difference between ultrasound waves reflected from the ridge and the valley of the fingerprint as taught by Jun in [0072].

Consider claim 19, Agassy teaches all the limitations of claim 11.
Agassy does not appear to specifically disclose the presence sensor is a capacitive touch sensor.
However, Jung teaches the presence sensor is a capacitive touch sensor [0072].
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date to provide a capacitive sensor with the benefit that the capacitive type is a type for acquiring a fingerprint image on the basis of the principle whereby a portion (ridge) of the fingerprint contacting the electrode is detected and a portion (valley) of the fingerprint that does not contact the electrode is not detected as suggested in [0072].

Consider claim 3, it includes the limitations of claim 13 and thus rejected by the same reasoning.
	
Consider claim 8, it includes the limitations of claim 18 and thus rejected by the same reasoning.

Consider claim 9, it includes the limitations of claim 19 and thus rejected by the same reasoning.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19, 21-27 of copending Application No. 16270516 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because:

The following is an example for comparing claim 11 of this application and claims 22 of reference application.

Claim 11 of this application
Claim 22 of reference application
An electronic device comprising: a fingerprint sensor; a presence sensor; a memory; and a processor configured to:
An electronic device comprising: a fingerprint sensor; a memory; and a processor configured to:
determine whether an object is interacting with the fingerprint sensor using a presence sensor;
perform void detection to determine whether an object is interacting with the fingerprint sensor
determine that a darkfield candidate image can be captured at the fingerprint sensor provided an object is not interacting with the fingerprint sensor
provided an object is not interacting with the fingerprint sensor and responsive to making a determination to capture a darkfield candidate image, capture the darkfield candidate image at the fingerprint sensor
wherein the darkfield candidate image is an image absent an object interacting with the fingerprint sensor
wherein the darkfield candidate image is an image absent an object interacting with the fingerprint sensor

provided an object is interacting with the fingerprint sensor and responsive to making a determination to model the darkfield candidate image, model the darkfield candidate image at the fingerprint sensor
determine whether to capture a darkfield candidate image at the fingerprint sensor based at least in part on determining that a darkfield candidate image can be captured at the fingerprint sensor; and capture the darkfield candidate image at the fingerprint sensor responsive to making a determination to capture the darkfield candidate image.
and update a darkfield estimate with the darkfield candidate image, wherein the darkfield candidate image is one of a captured darkfield candidate image and a modeled darkfield candidate image, wherein updating the darkfield estimate with the darkfield candidate image comprises merging the darkfield candidate image with a plurality of previously acquired darkfield image of the darkfield estimate acquired and stored during a previous darkfield estimation, providing an evolution of the darkfield estimate over time.


As can be seen above, besides the wording, this application is a broader version of the reference application.

Response to Arguments
Applicant's arguments filed 11/10/201 have been fully considered but they are not persuasive. 
On pages 7-8, with respect to claim 1, Applicant argues that “while Agassy does disclose touch sensors 762, Applicant submit that Agassy is silent to any usage of the touch sensors or even a description of the functionality of such touch sensors”. The Office respectfully disagrees for the following reasons.
Agassy teaches in [0062], estimate a background energy without the finger being present on the platen. Thus, the Agassy knows when a finger is present on the platen. Thus, the unit capable of sensing or know the presence of the finger is considered a presence sensor. In addition, claim does not appear to recite any specific or kind of presence sensor. Consequently, this argument has been considered but it is not persuasive. 

On page 8, with respect to claim 1, Applicant agues that “Applicants submit that Agassy is silent to any determination as to whether an object is interacting with a fingerprint sensor using a presence sensor, any determination as to whether background energy can be estimated any determination as to whether the should be estimated”. The Office respectfully disagrees for the following reasons.
Agassy estimate a background energy when the finger is not present on the platen. Thus, Agassy knows when a finger is not present and does estimation based on that. Consequently, this argument has been considered but it is not persuasive.

On pages 9-10, with respect to claims 4 and 14, Applicant agues that “Agassy is silent to any merging of the darkfield candidate image with at least one previously acquired darkfield image acquired and stored during a previous darkfield estimation, providing an evolution of the darkfield estimate over time, to update the darkfield estimate.” The Office respectfully disagrees for the following reasons.
It noted that claims 4 and 14 do not recite this limitation. Examiner is background image information based on (merge) the acquisition time delay and the ultrasonic transmitter frequency as the merge of the darkfield candidate image with a darkfield estimate. Consequently, this argument has been considered but it is not persuasive.

On pages 10-11, with respect to claims 15, 16 and 6, Applicant argues that “Agassy is silent to any generation of an object lifting signal when it is determined the object is no longer interacting with the fingerprint sensor and determining that a darkfield candidate image can be captured responsive to generation of an object lifting signal.” The Office respectfully disagrees for the following reasons.
Agassy teaches in [0032], background without the finger being present on the platen. “without the finger” implies “object lifted”, and thus a signal corresponding to no finger. Consequently, this argument has been considered but it is not persuasive.

On page 11, with respect to claim 17, Applicant argues that “Agassy is silent to making any determination that background energy cannot be captured because an object is interacting with the fingerprint sensor as determined by the presence sensor”. 
	Agassy teaches [0032], the controller of the ultrasonic fingerprint sensor may be configured to estimate a background energy received by the ultrasonic sensor array without the finger being present on the platen, and thus the background estimation requires finger being no present on the platen. Otherwise, the “background image” should not be “background” and should be “fingerprint image” with a finger on the platen. Consequently, this argument has been considered but it is not persuasive.
	
	Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERTO W FLORES whose telephone number is (571)272-5512. The examiner can normally be reached Monday-Friday, 7am-4pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMR A AWAD can be reached on (571)272-7764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERTO W FLORES/Primary Examiner, Art Unit 2621